Citation Nr: 1008319	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  05-07 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Navy 
from June 1946 to November 1966.  He died in August 2003.  
The appellant is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a March 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the appellant's claim of 
entitlement to service connection for the cause of the 
Veteran's death.  

In June 2007, the Board remanded the appellant's claim for 
further procedural and evidentiary development.  Such was 
achieved, and the appellant's claim was readjudicated in May 
and July 2009 supplemental statements of the case (SSOCs).  
The claims file was then returned to the Board for further 
appellate review.

In September 2009, the Board solicited expert medical 
opinions from physicians with the Veterans Health 
Administration (VHA) concerning whether the Veteran's death 
was as likely as not a result of in-service hypertension, 
shortness of breath, radiation exposure, or a result of a 
nonservice-related cause [smoking].  In November 2009, the 
Board received the requested VHA opinions.


FINDINGS OF FACT

1.  The Veteran served on active duty in the United States 
Navy from June 1946 to November 1966.

2.  The Veteran died in August 2003 at the age of 76.  The 
death certificate lists the cause of death as cardiopulmonary 
arrest due to probable myocardial infarction.  Severe chronic 
obstructive pulmonary disease (COPD) was also listed as a 
significant condition contributing to the Veteran's death.  

3.  Service connection was not in effect for any disability 
at the time of the Veteran's death.

4.  The competent evidence of record is in equipoise as to 
whether the Veteran's cause of death is etiologically related 
to his military service.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteran's favor, 
service connection for the cause of the Veteran's death is 
warranted.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks service connection for the cause of the 
Veteran's death.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

Stegall concerns

As was alluded to in the Introduction, the Board remanded the 
appellant's cause of death claim in June 2007 for further 
procedural and evidentiary development.  More specifically, 
the Board instructed the agency of original jurisdiction 
(AOJ) to send the appellant a notice letter in compliance 
with the requirements outlined in the Veterans Claims 
Assistance Act of 2000 (VCAA).  Additionally, the AOJ was to 
obtain VA medical nexus opinions regarding the etiology of 
the Veteran's cause of death.  In particular, the reviewing 
physician was to address the Veteran's in-service diagnosis 
of hypertension, shortness of breath, radiation exposure, as 
well as his history of  tobacco use.  The AOJ was then to 
readjudicate the appellant's claim.

In compliance with the Board's instructions, the Appeals 
Management Center (AMC) sent the Veteran VCAA notice letters 
in July 2007 and June 2009.  Additionally, the AOJ obtained 
VA medical opinions regarding the etiology of the Veteran's 
cause of death in March and April 2009.  The AMC then 
continued the denial of the appellant's claim in the above-
referenced May and July 2009 SSOCs.  

Pertinently, the AOJ failed to obtain a VA medical opinion 
addressing the Veteran's in-service exposure to radiation, as 
was required by the Board's June 2007 remand.  Indeed, where 
the remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance See Stegall v. West, 11 Vet. App. 268, 271 (1998).  
However, in this case, any failure on the part of the AOJ to 
comply with the Board's remand instructions is rendered moot 
by the Board's grant of the benefit sought on appeal, which 
will be discussed in more detail below.

[The Board notes in passing that the above-referenced VHA 
experts also failed to address the Board's questions 
regarding the Veteran's in-service radiation exposure.  
Similarly, however, such deficiencies are moot as the Board 
is granting the appellant's claim on a different theory of 
the case.]

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

Multiple VCAA notice letters were sent to the appellant 
regarding her cause of death claim, most recently in June 
2009.  This letter appears to be adequate.  The Board need 
not, however, discuss in detail the sufficiency of the VCAA 
notice letters in light of the fact that the Board is 
granting the appellant's claim.  As above, any potential 
error on the part of VA in complying with the provisions of 
the VCAA has essentially been rendered moot by the Board's 
grant of the benefit sought on appeal.

The Board also notes the appellant has been provided notice 
regarding degree of disability and effective date as required 
by the decision of the United States Court of Appeals for 
Veterans Claims (the Court) in Dingess v. Nicholson, 
19 Vet. App. 473 (2006) in the above-referenced June 2009 
VCAA letter.  As discussed in detail below, the Board is 
granting the appellant's cause of death claim.  It is not the 
Board's responsibility to assign an effective date in the 
first instance.  The Board is confident that if required, the 
appellant will be afforded any additional appropriate notice 
needed under Dingess.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The appellant has declined the opportunity for a 
personal hearing.

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2009).  

For certain chronic disorders, to include hypertension, 
service connection may be granted if the disease becomes 
manifest to a compensable degree within one year following 
separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2009).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d) 
(2009).

In order to establish service connection for the cause of a 
veteran's death, the medical evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause of death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2009).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran.         38 C.F.R. § 3.312(a) (2009).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The appellant seeks service connection for the cause of the 
Veteran's death.  The Veteran died in August 2003 at the age 
of 76.  His death certificate lists his cause of death as 
cardiopulmonary arrest due to a probable myocardial 
infarction.  COPD is listed as a significant condition 
contributing to death.  No autopsy was performed, and the 
Veteran was not service-connected for any disabilities at the 
time of his death.

During the course of the appeal, the appellant has advanced 
multiple entitlement theories.  In particular, the appellant 
asserts that the Veteran's fatal cardiovascular disease was 
related to his hypertension, which as noted below was 
diagnosed at the time of the Veteran's separation from 
service in 1966.  Additionally, the appellant asserts that 
the Veteran's COPD had its onset in service.  Finally, the 
appellant asserts that the Veteran's fatal cardiovascular 
disease and/or his COPD were due to in-service radiation 
exposure during Operation GREENHOUSE. 

In order to establish service connection for death, there 
must be (1) evidence of death; (2) evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and death.  Cf. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

With respect to element (1), it is undisputed that the 
Veteran died in 2003.  

With respect to element (2), in-service disease or injury, 
the Board will separately discuss disease and injury. 

Concerning in-service disease, the Veteran's service 
treatment records clearly indicate an in-service diagnosis of 
hypertension.  See, e.g., the Veteran's October 20, 1966 
separation examination; see also the Veteran's October 20, 
1966 Electrocardiographic Record [noting an impression of 
"hypertension," and a blood pressure score of 160/100].   

Concerning in-service injury, the evidence of record 
demonstrates that the Veteran participated in atmospheric 
testing during Operation GREENHOUSE in 1951.     See the 
October 2, 1978 letter to the Veteran from the Defense 
Nuclear Agency.  Under 38 C.F.R. § 3.309(d), this service 
classifies the Veteran as a radiation-exposed veteran.

Accordingly, both in-service disease [hypertension] and in-
service injury [radiation exposure] are demonstrated in the 
record.  Therefore, element (2) of the appellant's cause of 
death claim is also satisfied.

With respect to crucial element (3), medical nexus, the Board 
will first address the appellant's contention that the 
Veteran's fatal cardiac arrest was due to hypertension 
diagnosed in service.  

The March 2009 VA examiner was specifically asked to opine as 
to whether the Veteran's fatal cardiovascular disease was at 
least as likely as not related to the hypertension diagnosed 
in service, or was more likely due to nonservice-related 
causes.  After reviewing the Veteran's claims file, the March 
2009 VA examiner determined that "providing an opinion as to 
the role [the Veteran's] hypertensive cardiovascular disease 
played in his death is not possible without resorting to mere 
speculation."  The examiner based this opinion on the fact 
that medical records detailing the circumstances of the 
Veteran's death were not of record.  Although the examiner 
observed that the Veteran also had severe lung disease at 
death, he crucially did not rule out any connection between 
the Veteran's cause of death and his hypertension.  See the 
March 2009 VA examiner's report, page 2. 

In an attempt to obtain further clarification on the matter, 
the Board solicited a VHA expert opinion in September 2009 as 
to the relationship between the Veteran's in-service 
hypertension and his fatal heart condition, if any.  In 
response, Dr. A.L., a Chief of Cardiology, crucially 
indicated that "hypertension is at least as likely as not in 
the pathophysiology of fatal cardiovascular disease."  Dr. 
A.L. highlighted current studies that find hypertension to be 
a "major risk factor in the development of cardiovascular 
disease," and noted that hypertension was an "attributable 
risk" for a myocardial infarction.  That stated, Dr. A.L. 
then concluded that, "[i]n the presence of other risk 
factors [alcohol intake and smoking], the sole role of 
hypertension of the tragic event which occurred 37 years 
after [the Veteran's] discharge would be difficult to 
determine."  See the October 28, 2009 VHA opinion of Dr. 
A.L.

A second VHA expert, Dr. S.S., was equally inconclusive in 
his clinical report, opining after a review of the Veteran's 
medical history that the Veteran's "smoking history with 
chronic hypertension may have been a contributing factor for 
his fatal cardiac event."  See the October 22, 2009 VHA 
opinion of Dr. A.L.  

As noted above, the death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  38 C.F.R. 
§ 3.312(a).  

In this case, although none of the above-described medical 
opinions indicate a positive relationship between the 
Veteran's fatal heart condition and his hypertension, 
crucially, not one examiner specifically ruled such a 
relationship out. As noted above, Dr. A.L. highlighted 
medical studies indicating that hypertension is a "major 
risk factor" for cardiovascular disease, and opined that 
hypertension is "at least as likely as not" in its 
pathophysiology.  He simply could not conclude that the 
Veteran's hypertension played the "sole role" in the 
Veteran's death.  As noted above, it is not necessary for a 
claimed condition to be the singular cause of a veteran's 
death for service-connection to be awarded.  Rather, the 
condition needs only to be "contributory."  38 C.F.R. 
§ 3.312(a).  Indeed, Dr. S.S. concluded that the Veteran's 
hypertension "may have contributed" to the Veteran's fatal 
cardiac arrest, along with this smoking history. 

Therefore, based on a review of the record as a whole, to 
include the inconclusive medical opinions described above, 
the Board finds there exists an approximate balance of 
evidence for and against the appellant's cause of death 
claim.  When the evidence for and against the claim is in 
relative equipoise, by law, the Board must resolve all 
reasonable doubt in favor of the appellant.  See 38 U.S.C.A. 
§ 5107 (West 2002);  38 C.F.R. § 3.102 (2009).  Accordingly, 
with resolution of doubt in the appellant's favor, the Board 
concludes that element (3) is satisfied, and a grant of 
service connection for the cause of the Veteran's death is 
warranted.

Because the Board is awarding service connection based on the 
appellant's first theory of entitlement [namely, cause of 
death as due to hypertension dating back to active duty 
service], the Board need not address the appellant's 
alternate theories of entitlement regarding the Veteran's 
COPD and in-service radiation exposure.  

Conclusion

The Board has carefully weighed all of the available evidence 
of record and finds that that there exists an approximate 
balance of evidence for and against the appellant's claim.  
Accordingly, with resolution of doubt in the appellant's 
favor, the Board concludes that a grant of service connection 
for the cause of the Veteran's death is warranted.  




ORDER

Entitlement to service connection for the cause of the 
Veteran's death is granted. 



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


